        Case 6:18-cv-00360-ADA Document 1 Filed 12/10/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

SVETLANA PRIVETTE                               §
   Plaintiff                                    §
                                                §
V.                                              § CIVIL ACTION NO: 6:18-cv-360
                                                §
LOWE’S COMPANIES, INC.                          §
    Defendant                                   §

 NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1446(a) DIVERSITY

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

        PLEASE TAKE NOTICE that Defendant, Lowe’s Home Centers, LLC, incorrectly

named Lowe’s Companies, Inc., HEREBY FILES ITS NOTICE OF REMOVAL, and

Removes this matter to this Court the state court action described below:

     1. On November 13, 2018, an action was commenced in the 146th Judicial District
        Court of the State of Texas in and for Bell County, Texas, entitled SVETLANA
        PRIVETTE vs. LOWE’S COMPANIES, INC., (“Lowe’s”), as Cause Number
        304,519-B. A copy of Plaintiff’s Original Petition is attached hereto as Exhibit
        “A”.

     2. Defendant was served with suit on November 21, 2018.

     3. Defendant filed an Original Answer on December 6, 2018, a copy of which is
        attached hereto as Exhibit “B”.

     4. This action is a civil action of which this Court has original jurisdiction under 28
        U.S.C. §1332 and is one which may be removed to this Court by Defendant
        pursuant to the provisions of 28 U.S.C. §1332 (a) in that it is a civil action between
        citizens of states other than Texas and citizens or subjects of a foreign state, and the
        matter in controversy exceeds the sum of $75,000.00 exclusive of interest and costs.
        Plaintiff’s claims are based on alleged injuries suffered by SVETLANA
        PRIVETTE on Defendant’s premises.

     5. Defendant, Lowe's Home Centers, LLC, was, at the time of the filing of this action,
        and still is, a citizen of North Carolina, because it is a limited liability company
        organized under the laws of North Carolina and having its principal place of
        business in the State of North Carolina. Defendant Lowe's Home Centers, LLC was
        previously known as Lowe's Home Centers, Inc., and was also incorporated under
  Case 6:18-cv-00360-ADA Document 1 Filed 12/10/18 Page 2 of 3



   the laws of the State of North Carolina and having its principal place of business in
   the State of North Carolina. Defendant Lowe's Home Centers, LLC is a citizen of
   North Carolina because it is a limited liability company organized under the laws
   of North Carolina and because none of its members are residents of the state of
   Texas. For purposes of determining diversity of citizenship, a limited liability
   company is deemed a citizen of the states where its members are citizens. See
   Basurto v. Mervyn's, LLC, 2007 WL 390711 at * l(N.D. Tex.2007).

6. Removal is proper because there is complete diversity between the parties under 28
   U.S.C. §1332(a). Defendant is a limited liability company and therefore its
   citizenship is determined by the citizenship of its members. See, e.g., Harvey v.
   Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). The sole member of
   Lowe’s Home Centers, LLC is Lowe’s Home Centers, Inc., a corporation
   incorporated under the laws of the State of North Carolina, with its principal place
   of business in North Carolina. 28 U.S.C. § 1332(a, c); Hertz Corp. v. Friend, 559
   U.S. 77, 92-93 (2010) (corporation's principal place of business is the place from
   which the corporation is controlled). Lowe’s Home Centers, Inc. is therefore a
   citizen of North Carolina and of no other state. Because Defendant, Lowes Home
   Centers, Inc. takes the citizenship of its sole member, Lowes Home Centers, LLC
   is therefore also a citizen of North Carolina and of no other state.

7. Defendant is removing this case within the 30-day period stipulated by the rules.

8. All pleadings, process, orders, and all other filings in the state court action are
   attached to this notice as required by 28 U.S.C. § 1446(a).

9. Venue is proper in this district under 28 U.S.C. §1441(a) because this district and
   division embrace the place in which the removed action has been pending.

10. Defendant will promptly file a copy of this notice of removal with the clerk of the
    state court in which the action is pending.

11. In accordance with 28 U.S.C. §1441(a), this matter is being removed to U.S. District
    Court for the Western District of Texas, Waco Division because this court is the
    court for the district and division embracing the place where such action is pending,
    i.e., Waco, Texas.




                                         2
      Case 6:18-cv-00360-ADA Document 1 Filed 12/10/18 Page 3 of 3



                                              Respectfully submitted,

                                              PAUL GARCIA & ASSOCIATES
                                              1901 NW Military, Suite 218
                                              San Antonio, Texas 78213
                                              Telephone: (210) 340-1818
                                              Fax: (210) 340-4073
                                              E-File Service: service@pgtxlaw.com

                                              /s/ Paul Garcia__________
                                              PAUL GARCIA
                                              State Bar No. 00798199
                                              KRISHNA REDDY
                                              State Bar No. 24065954
                                              MARTINA MERITZ
                                              State Bar No. 24037098
                                              Attorneys for Defendant


                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served
in accordance with the Federal Rules of Civil Procedure, this 10th day of December, 2018
on the following counsel of record, properly addressed as follows:

Served Via: Email
Thomas J. Henry
Scott Brooks
LAW OFFICES OF THOMAS J. HENRY
5710 Hausman Road W, Suite 108
San Antonio, Texas 78249
T: 361.985.0600
F: 361.985.0601
E: sbrooks-svc@thomasjhenrylaw.com
Attorneys for Plaintiff



                                              /s/ Paul Garcia_________
                                              Paul Garcia




                                             3
